Civil action to recover on a promissory note made by Maiden Chair Company and endorsed by R. B. Killian and others, instituted 28 March, 1930, and judgment by default, for the want of an answer, entered 12 May, 1930.
Thereafter, on 29 June, 1931, R. B. Killian lodged a motion to vacate the judgment on the ground that "no prosecution bond was executed at the time of the purported summons issued." Motion overruled, and movant appeals.
Affirmed on authority of Brittain v. Howell, 19 N.C. 107.
Affirmed.